239 S.W.3d 164 (2007)
ALLSTATE INSURANCE COMPANY, Respondent,
v.
Doug Troy DEJARNETT, Appellant.
No. ED 89495.
Missouri Court of Appeals, Eastern District, Division Two.
November 27, 2007.
Joseph R. Dulle, St. Louis, MO, for appellant.
Steven J. Hughes, St. Louis, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
In this declaratory judgment action, Doug T. Dejarnett appeals from the trial court's judgment finding that an automobile insurance policy issued by Allstate Insurance Company does not provide coverage to the insured for an incident between the insured and Mr. Dejarnett, which occurred on July 4, 2002. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. *165 We affirm the trial court's judgment. Rule 84.16(b)(1).